Title: From George Washington to Board of War, 4 November 1780
From: Washington, George
To: Board of War


                        
                            Gentlemen
                            Head Quarters Prekaness 4th Novemr 1780
                        
                        The following Officers
                        
                            
                                 
                                Majors
                                 
                                Tillard  
                            WoodsonDarke
                            
                                
                                Captains
                                
                                Wyllis
                            
                            
                                
                                
                                
                                Hays
                            
                            
                                
                                
                                
                                Holston
                            
                            
                                
                                
                                
                                Gilchrist
                            
                            
                                
                                
                                
                                Snead
                            
                            
                                
                                
                                
                                Culbertson
                            
                            
                                
                                
                                
                                Mc donald
                            
                            
                                
                                Lieus
                                
                                Lucket
                            
                            
                                
                                
                                
                                Finley
                            
                            
                                
                                
                                
                                Pendleton
                            
                            
                                
                                
                                
                                George
                            
                            
                                
                                
                                
                                Myers
                            
                        
                        have lately returned from New York, being exchanged, and are now upon their way to their respective places of
                            abode. The Military Chest being totally exhausted, they will with difficulty be enabled to get as far as Philada. I
                            must sollicit you to procure them a supply there, sufficient to carry them home. Their long and patient sufferings
                            entitle them to attention and to every assistance in getting themselves and Baggage forward. I have the honor to be
                            &c. 
                        
                            
                            P.S. There may perhaps be a few more Gentlemen than those I have named in the same situation.
                        
                    